Case 1:19-mj-05644-KMW Document 32 Filed 04/20/20 Page 1 of 2 PagelD: 169

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA : Hon, Karen M., Williams, U.S.M.J.
Vv. ; Case No. 19-mj-5644 (KMW)
RICHARD TOBIN, : CONSENT ORDER MODIFYING

 

CONDITIONS OF RELEASE
Defendant.

This matter having come before the Court on the application of the
United States of America, Craig Carpenito, United States Attorney, (Kristen M,
Harberg, Assistant United States Attorney, appearing), and the defendant,
Richard Tobin (Lisa Evans Lewis, AFPD, appearing}, having no objection for an
Order modifying the conditions of release to include all of the “no contact”
provisions that this Court verbally ordered on the record at the hearing on
April 15, 2020; and all other terms and conditions of release set forth in this
Court’s April 15, 2020 Order Setting Conditions of Release shall remain in full
force and effect; and for good cause shown; | |

ese
co day of April, 2020,

It is, on this
ORDERED that the defendant’s conditions of release entered on April 15,
2020, be modified to reflect that the defendant must avoid ail contact, directly

or indirectly, with any person who is or may be a victim or witness in the

investigation or prosecution, with any person who was involved in any way in

 

 
Case 1:19-mj-05644-KMW Document 32 Filed 04/20/20 Page 2 of 2 PagelD: 170

the conduct underlying the criminal charge, and any current or former

members of The Base or Atomwaffen Division.

4

A
_ {ose

t hos ae serene a g

 

“United States Magistrate Judge

The undersigned hereby consent to
the entry and form of this order:

CRAIG CARPENITO
United States Attorney

/s/ Kristen M. Harberg
Dated: April 17, 2020

 

By: KRISTEN M. HARBERG
Assistant United States Attorney

b[Lisa Evans Lewis

 

Dated: April 17, 2020
LISA EVANS LEWIS, ESQ.
Attorney for Defendant Antoine Wiggins

 

 

 
